DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 26-42, in the reply filed on 4/6/2021 is acknowledged.  The traversal is on the ground(s) that:  
The claims are all drawn to methods for producing a consumer-ready vegetables in a closed container. The methods are similar and a search for a method for producing a consumer-ready mature leafy vegetable plant in a closed container will likely encompass search results for a method for producing a consumer-ready mushroom(s) in a closed container. Therefore, Applicants respectfully request rejoinder of the groups as they all involve a method for producing a consumer ready vegetables in a closed container.

This is not found persuasive because the two methods are NOT the same and they are independent and distinct as demonstrated in the restriction requirement mailed on 4/2/2021. First, they are classified in different classes as clearly stated in the restriction requirement. Leafy vegetables and mushrooms are not in the same class because they are two distinct group of plant/microorganism. Leafy vegetables are grown in different methods from that of mushrooms and mushrooms are fungi and not vegetables. Thus, they are two distinct and independent methods of growing these groups. Second, clearly from the classification scheme, vegetables and mushrooms are separated into two very distinct classification scheme. Vegetables fall under the A01G22/15 area, while mushrooms fall under the A01G18/00. One would not search in mushrooms area if looking for a method of growing vegetables, and vice-versa. Thus, clearly, based on the above comments, the groups are very independent and distinct 
The requirement is still deemed proper and is therefore made FINAL.  Claims 43-53 have been withdrawn from consideration due to the claims belonging to a non-elected group. Claims 26-42 will be examined herein, for they are the elected group. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 26, part (a), the limitation of “assembling in a container materials for producing…” is unclear because is applicant attempting to claim container materials (emphasis on the plural) or assembling in THE closed container, materials for producing…? For purpose of examination, the examiner is considering “assembling in the closed container, materials for producing…”. In addition, part (b), the limitation of “the container membrane” lacks prior antecedent basis. 
All other claims depending on claim 26 above are also rejected the same. 

Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26,28-31,33-36,38-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samadpour (US 20140237895 A1) in view of Fok et al. (US 20120054061 A1).
For claim 26, Samadpour teaches a method for producing a consumer-ready mature leafy vegetable plant (para. 0073) in a closed container (101, container closed by the walls and lid 104), said method comprising the steps of: 
	a) assembling in the closed container, materials (para. 0021, media, beneficial microorganisms, nutrients, additives) for producing the consumer-ready mature leafy vegetable plant in the closed container comprising: 
i) leafy vegetable seed, leafy vegetable germinated seed, leafy vegetable seedling, or small leafy vegetable plant (para. 0003, Samadpour does not limit the plants as listed in this paragraph; also, leafy vegetable is broad so the plants as listed have leaves that can be eaten such as clover, radish, broccoli, microgreens; in addition, microgreens are leafy vegetables),
 ii) water for growth to the consumer ready mature leafy vegetable plant of the leafy vegetable seed, the leafy vegetable germinated seed, the leafy vegetable seedling, or the small leafy vegetable plant under suitable growing conditions (para. 0021 states water), and 
iii) substrate for growth to the consumer ready mature leafy vegetable plant of the leafy vegetable seed, the leafy vegetable germinated seed, the leafy vegetable seedling, or the small leafy vegetable plant under suitable growing conditions (para 0021 states media; also, suitable growing conditions are implied because the plant has to be under suitable growing condition in order to grow, even being in the media with nutrients and additives can be considered as suitable growing conditions); 
b) sealing the container membrane (104) to obtain a closed container containing the materials for producing the consumer-ready mature leafy vegetable plant in the 
c) transferring the sealed container containing the materials for producing the consumer-ready mature leafy vegetable plant in the closed container to a place for growth of the -6-PATENTDocket No. Y7954-00114leafy vegetable seed, the germinated leafy vegetable seed, the leafy vegetable seedling, or the small leafy vegetable plant under the suitable growing conditions (abstract and various paragraphs throughout the publication such as para. 0010,0013,0026,0047,0051,0059,0061; place of growth such as retail outlet or on the truck or shelf), 
d) growing in the closed container at the place for growth the leafy vegetable seed, the leafy vegetable germinated seed, the leafy vegetable seedling, or the small leafy vegetable plant under the suitable growing conditions until the consumer-ready mature leafy vegetable plant is produced in the closed container, whereby the consumer-ready mature leafy vegetable plant in the closed container is produced (various paragraphs throughout the publication such as para. 0010,0013,0026,0047, 0051,0057,0059,0061; also, para. 0057 states “complete growth”, para. 0059 states desired growth, para. 0076 states “sprouts will be available for consumption immediately after completing growth during the shipping phase”).  
However, Samadpour is silent about wherein, said suitable conditions for growth to the consumer ready mature leafy vegetable plant of the leafy vegetable seed, the leafy vegetable germinated seed, the leafy vegetable seedling, or the small leafy vegetable plant comprise suitable light intensity and color for optimal growth to the consumer ready mature leafy vegetable plant.

For claim 28, Samadpour as modified by Fok et al. further teaches wherein said place for growth comprises a retail outlet or a regional facility of the retail outlet (various places such as para. 0002,0010,0011,0014, etc. of Samadpour).  
For claim 29, Samadpour as modified by Fok et al. further teaches wherein said place for growth comprises the retail outlet (various places such as para. 0002,0010,0011,0014, etc. of Samadpour).  
For claim 30, Samadpour as modified by Fok et al. further teaches wherein said place for growth comprises the regional facility of the retail outlet (various places such as para. 0002,0010,0011,0014, etc. of Samadpour).  
For claims 31,33-35, in addition to the above, Fok et al. teach growing spinach (0033). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to select spinach as further taught by Fok et al. as the 
For claims 36-40, in addition to the above, Fok et al. teach growing lettuce (0033). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to select lettuce as further taught by Fok et al. as the preferred leafy vegetable in the method of Samadpour as modified by Fok et al., depending on the user’s preference as to what type of lettuce to grow and sell to the customer.
For claim 41, Samadpour as modified by Fok et al. further teaches wherein the method further comprises transferring the consumer-ready mature leafy vegetable plant in the closed container to a consumer comprising: e) transferring the consumer-ready mature leafy vegetable plant in the closed container to a point of sale in the retail outlet (various paragraphs such as para. 0046 of Samadpour, transferring done with a truck or rail car for example; point of sale can be on the shelves in the store or in the back storage area); and f) transferring at the retail outlet the consumer-ready mature leafy vegetable plant in the closed container to the consumer (various paragraphs such as para. 0046 of Samadpour, the container is placed on the shelves for consumers to purchase), whereby the consumer-ready mature leafy vegetable plant in the closed container is transferred to the consumer.  
For claim 42, Samadpour as modified by Fok et al. further teaches wherein the membrane is a partially self-adhesive membrane (para. 0024, the membrane 104 is at least partially adhered to the container because the membrane can be a patch of .
Claims 27,32,37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samadpour as modified by Fok et al. as applied to claim 26 above, and further in view of Guarriello, Sr. et al. (US 5941019 A).
For claim 27, Samadpour as modified by Fok et al. is silent about b’) applying a label or wrap with information regarding the consumer-ready mature leafy vegetable plant to the container, said applying occurring either prior to or after sealing the container with the membrane.  
Guarriello, Sr. et al. teach a method comprising applying a label (11) or wrap with information regarding the plant grown in the container (12). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a label with information regarding the consumer-ready product as taught by Guarriello, Sr. et al. in the method of Samadpour as modified by Fok et al., in order to provide information to the customer about the consumer-ready product being bought.
Samadpour as modified by Fok et al. and Guarriello, Sr. et al. did not specifically state said applying occurring either prior to or after sealing the container with the membrane.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the step of applying occurring either prior to or after sealing the container with the membrane in the method of Samadpour as modified by Fok et al. and Guarriello, Sr. et al., depending on the user’s preference as to when it is convenience to perform such as task as long as the information is on the container before shipment to the consumer. 
. 
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.
 	Applicant has provided a declaration under 37 C.F.R 1.131 to overcome Krijn et al. and Street et al., thus, these two references are no longer relied on.
	Applicant argued that Samadpour (US 20140237895 A1) relates to sprouts, m1crogreens, shoots or crests (collectively referred to as sprouts) which is not claimed in new claims 26-51. This is not found persuasive because, as stated in the above, the various plants as listed in para. 0003 of Samadpour can be considered as leafy vegetable because leafy vegetable is broad so the plants as listed have leaves that can be eaten such as clover, radish, broccoli, microgreens. In addition, microgreens are leafy vegetables. Furthermore, Fok et al. teach growing leafy vegetables such as spinach and lettuce. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to select spinach or lettuce as further taught by Fok et al. as the preferred leafy vegetable in the method of Samadpour as modified by Fok et al., depending on the user’s preference as to what type of lettuce to grow and sell to the customer.to meet the requirement of plant growth need and enhance plant growth.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Son T Nguyen/Primary Examiner, Art Unit 3643